                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



United States of America,                                    Crim. No. 19-112 (MJD/BRT)

                       Plaintiff,

v.

Jerry Leavale Hicks,                                              ORDER

                       Defendant.


Benjamin Bejar, Esq., Assistant United States Attorney, counsel for Plaintiff.

Douglas Olson, Esq., Office of the Federal Defender, counsel for Defendant.


       This action came on for hearing before the Court on July 1, 2019, at the U.S.

Courthouse, 316 North Robert Street, St. Paul, MN, 55101. The parties have filed various

pretrial motions. Based on the file and documents contained therein, along with the

memoranda and arguments of counsel, the Court makes the following Order:

       1.     Government’s Motion for Discovery. The Government moves for

discovery pursuant to Federal Rules of Criminal Procedure 16(b), 12.1, 12.2, 12.3, and

26.2. Defendant does not oppose this motion. Therefore, the Government’s Motion for

Discovery (Doc. No. 23) is GRANTED.

       2.     Defendant’s Pretrial Motion for Disclosure of 404(b) Evidence.

Defendant moves the Court for an Order directing the Government to disclose any “bad

act” or “similar course of conduct” evidence it intends to offer at trial pursuant to Rule
404 of the Federal Rules of Evidence. The Government responds that it is aware of its

obligations under Rule 404(b) and will comply with those obligations if it intends to

introduce any such evidence at trial. The Government represents that it will provide

notice and disclose any extrinsic 404(b) evidence that it intends to use at trial no later

than fourteen days before trial. The Government also requests that the Order be narrowly

drawn to make clear that Rule 404(b) does not encompass acts which are “intrinsic” to

the charged offense. “‘Other act’ evidence is ‘intrinsic’ when the evidence of the other

act and the evidence of the crime charged are ‘inextricably intertwined’ or both acts are

part of a ‘single criminal episode’ or the other acts were ‘necessary preliminaries’ to the

crime charged.” United States v. Williams, 900 F.2d 823, 825 (5th Cir. 1990); see also

United States v. Adediran, 26 F.3d 61, 63 (8th Cir. 1994) (“[W]here the other crime is so

‘inextricably intertwined’ with the charged crime . . . Rule 404(b) is not implicated, . . .”).

Subject to these conditions, Defendant’s Pretrial Motion for Disclosure of 404(b)

Evidence (Doc. No. 25) is GRANTED. The Government shall provide notice and

disclose any extrinsic 404(b) evidence that it intends to use at trial no later than fourteen

days before trial.

       3.     Defendant’s Motion to Compel Attorney for the Government to

Disclose Evidence Favorable to the Defendant. Defendant moves the Court for an

Order compelling disclosure of any evidence in the possession of the prosecution or any

of its agents, or other evidence the existence of which is known, or by the exercise of due

diligence may become known to the prosecution, which may be favorable to the

Defendant or could reasonably weaken or affect any evidence that may be introduced


                                              2
against the Defendant or is otherwise relevant to the subject matter of this case and may

in any manner aid Defendant in the investigation or preparation of the case for trial or

sentencing. The Government responds that it is aware of its obligations under Brady v.

Maryland, 373 U.S. 83 (1963), Giglio v. United States, 405 U.S. 150 (1972), and their

progeny, and that such evidence will be or already has been disclosed. Therefore,

Defendant’s Motion to Compel Attorney for the Government to Disclose Evidence

Favorable to the Defendant (Doc. No. 26) is GRANTED.

       4.     Defendant’s Motion for Discovery and Inspection. Defendant moves for

discovery and inspection; the Government responds that it has provided extensive

discovery in the case to date and understands its continuing obligations with respect to

discovery under the applicable rules, including Fed. R. Crim. P. 16(a)(1)(A)–(F). On that

understanding, Defendant’s Motion for Discovery and Inspection (Doc. No. 27) is

GRANTED.

       5.     Defendant’s Motion for Discovery and Inspection of Products and

Records of Electronic Surveillance. Defendant seeks disclosure of electronic

surveillance, including either wiretapping and interceptions of telephone conversations,

or any form of surveillance by radio transmissions or receptions, or any other form of

electronic surveillance or detection used by the Government in any phase of its

investigation of the Defendant. In response to this motion, the Government reiterates its

response to the previous motion–– that it has provided extensive discovery in the case to

date and understands its continuing obligations with respect to discovery under the

applicable rules. To the extent that such materials exist, the Government states that it has


                                             3
disclosed all such materials in compliance with Rule 16, including surveillance videos,

records jail calls, and cell phone tracking warrants, and it will make available the tracking

coordinates associated with the cell phone tracking warrant for inspection. Defendant’s

Motion for Discovery and Inspection of Products and Records of Electronic Surveillance

(Doc. No. 28) is therefore GRANTED.

       6.     Defendant’s Motion to Disclose and Make Informant Available for

Interview. Defendant moves for an Order requiring the Government to disclose the

identity of any informant or informants used by the Government in the investigation of

this matter, and to make such informant or informants available by Defendant’s attorneys

and to disclose the prior criminal convictions of such informant(s). In response, the

Government states that it is not aware of any confidential informants involved in the

investigation of this case. Based on that representation, Defendant’s Motion to Disclose

and Make Informant Available for Interview (Doc. No. 29) is DENIED as moot.

       7.     Defendant’s Motion for Early Disclosure of Jencks Act Material.

Defendant moves for an Order requiring the Government to submit Jencks Act materials

to Defendant at least two weeks prior to trial. The Government objects to any court-

ordered disclosure of witness statements prior to the witness’s testimony. See 18 U.S.C. §

3500. Because the Jencks Act plainly provides that “no statement or report in the

possession of the United States which was made by a Government witness or prospective

Government witness (other than the defendant) shall be the subject of subpoena,

discovery, or inspection until said witness has testified on direct examination in the trial

of the case,” Defendant’s Motion for Early Disclosure of Jencks Act Material (Doc. No.


                                              4
30) is DENIED. Nothing in this Order precludes the Government from providing Jencks

material before trial, as it has represented it will do.

       8.      Defendant’s Motion for Government Agents to Retain Rough Notes.

Defendant moves for an Order requiring any law enforcement agent, including any

confidential reliable informants, to retain and preserve all rough notes taken as a part of

their investigation, whether or not the contents of such rough notes are incorporated in

official records. The Government does not object to requiring law enforcement officials

involved in the investigation of this case to retain and preserve their rough notes, if any,

created as part of the investigation, to the extent they have not already been destroyed and

incorporated into reports prior to Defendant’s motion. The Government has notified its

investigating agents to retain and preserve any existing rough notes. The Government

objects, however, to the extent that Defendant’s motion seeks an Order requiring

disclosure of rough notes. Based on the understanding that Defendant’s motion does not

seek such disclosure, Defendant’s Motion for Government Agents to Retain Rough Notes

(Doc. No. 31) is GRANTED.

       9.      Defendant’s Motion for Discovery of Expert Under Rule 16(a)(1)(G).

Defendant moves the Court for an Order requiring the Government to disclose a written

summary of all expert testimony it intends to use at trial. The Government responds that

it is aware of its obligations relating to disclosures of potential expert witness opinions;

that it has not decided which expert witnesses it will call at trial; and that it has already

produced, and will continue to produce, forensic and scientific lab analyses. Therefore,

Defendant’s Motion for Discovery of Expert under Rule 16(a)(1)(G) (Doc. No. 32) is


                                                5
GRANTED. Expert disclosures shall be made reciprocally no later than fourteen days

before trial.

       10.      Defendant’s Motion to Suppress Evidence Obtained as a Result of

Search and Seizure. Defendant moves to suppress any physical evidence obtained as a

result of a search and seizure. The parties requested post-hearing briefing on this motion.

Defendant’s post-hearing brief in support of his Motion to Suppress Search and Seizure is

due no later than July 29, 2019, and the Government’s response is due no later than

August 21, 2019. The Court will take Defendant’s Motion to Suppress Evidence

Obtained as a Result of Search and Seizure (Doc. No. 33) under advisement on August

21, 2019 and issue a Report and Recommendation to the District Court.

       11.      Defendant’s Motion to Suppress Statements, Admissions, and Answers.

Defendant moves for an Order suppressing all statements, admissions and answers made

by Defendant prior to, at the time or, or subsequent to his arrest. The parties requested

post-hearing briefing on this motion. Defendant’s post-hearing brief in support of his

Motion to Suppress Search and Seizure is due no later than July 29, 2019, and the

Government’s response is due no later than August 21, 2019. The Court will take

Defendant’s Motion to Suppress Statements, Admissions, and Answers (Doc. No. 34)

under advisement on August 21, 2019 and issue a Report and Recommendation to the

District Court.

       12.      Pretrial Deadlines and Trial. The deadline to submit proposed voir dire

and jury instructions, as well as the dates for the final pretrial/status conference and jury




                                              6
trial before United States District Judge Michael J. Davis, will be set following a ruling

on dispositive motions.



Date: July 1, 2019.
                                                   s/ Becky R. Thorson
                                                  BECKY R. THORSON
                                                  United States Magistrate Judge




                                             7
